 Case 1:20-cv-00150-JAW Document 18 Filed 10/23/20 Page 1 of 2      PageID #: 183




                      UNITED STATES DISTRICT COURT

                              DISTRICT OF MAINE



 ABIL TESHOME,                                  )
                                                )
       Plaintiff                                )
                                                )
                                                )
       v.                                       )
                                                )
 MAINE STATE PRISON,                            )
      Located in Warren, Maine;                 )       DOCKET NO.
 STATE OF MAINE/                                )       1:20-cv-00150-JAW
 DEPARTMENT OF CORRECTIONS                      )
 Augusta, Maine;                                )
 CORRECT CARE SOLUTIONS, a                      )
 Corporation doing business in Maine organized  )
 Under the laws of Tennessee.                   )
 JOHN DOE 1; individually and as an employee )
 Of the Maine State Prison;                     )
 JOHN DOE 2; individually and as an employee )
 Of the Maine State Prison;                    )
 JOHN DOE 3; individually and as an employee )
 Of the Correct Care Solutions;                )

       Defendants                                  )


PLAINTIFF’S MOTION TO WITHDRAW ALL ALLEGATIONS
REGARDING MAINE STATE PRISON AND DEPARTMENT OF
CORRECTIONS




NOW COMES Plaintiff, Abil Teshome, by and through counsel, Jon C. Gale,

Esq., and hereby withdraws all allegations regarding Maine State Prison and

                                         1
 Case 1:20-cv-00150-JAW Document 18 Filed 10/23/20 Page 2 of 2          PageID #: 184



Maine Department of Corrections. In support of this motion, through counsel,

Plaintiff asserts as follows:


Plaintiff concedes that actions against Maine State Prison and Department of

Corrections in this matter are barred in Federal Court by the doctrine of

Sovereign Immunity, and hereby withdraws allegations against both parties.

Plaintiff reserves the right to pursue remedies in this action against MSP and

DOC in State Court.



Dated at Portland, Maine this 23rd day of October, 2020.

                                               c/Jon C. Gale
                                               Jon C. Gale, Esq.
                                               Attorney for Plaintiff

                                               Jon C. Gale, Esq.
                                               254 Commercial St.
                                               Merrill’s Warf Suite 245
                                               Portland, Maine 04101




                                           2
